Citation Nr: 0010809	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-06 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for post-operative pes 
planus with plantar callosities, arthritis, and hammertoe 
formation of the 4th and 5th digits of the left foot, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for post-operative pes 
planus with plantar callosities, arthritis, and hammertoe 
formation of the 4th and 5th digits of the right foot, 
currently evaluated as 20 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1947 to 
August 1955, and from January 1956 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
RO that denied a claim of entitlement to a rating higher than 
30 percent for bilateral, post-operative pes planus with 
plantar callosities under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  The RO also denied a claim of entitlement to service 
connection for traumatic arthritis of the right shoulder.  By 
rating action of December 1998, service connection for 
arthritis of each foot was granted and considered as part of 
the previously service-connected foot condition.  The RO 
assigned a 20 percent evaluation for each foot under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  By rating action of 
September 1999, service connection for hammertoe formation of 
the 4th and 5th digits of each foot was granted and included 
as part of the 20 percent ratings under Diagnostic Code 5284.  

In June 1998, the veteran testified at a hearing at the RO.  
In February 2000, the veteran testified at a hearing before a 
member of the Board.  At the February 2000 hearing, the 
veteran withdrew his appeal of service connection for 
traumatic arthritis of the right shoulder.  Therefore, this 
issue is no longer before the Board and will not be 
addressed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.204 (1999).


FINDING OF FACT

The veteran's service-connected disability is manifested by 
subjective complaints of pain, severe degenerative mid-foot 
arthritis, plantar callosities, and normal ankle motion on 
each side, resulting in no more than moderately severe foot 
impairment.



CONCLUSION OF LAW

An increased rating for service-connected post-operative pes 
planus with plantar callosities, arthritis, and hammertoe 
formation of 4th and 5th digits of the left foot or right foot 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.1, 4.27, 4.7, 4.20, 4.40, 4.45, 4.71a 
(Diagnostic Codes 5003, 5284) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Moreover, when an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional debility caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  DeLuca, supra.  
In cases where foot disability is rated in accordance with 
Diagnostic Code 5284, consideration of §§ 4.40, 4.45 per 
DeLuca depends on the nature of the foot injury, and whether 
it involves limitation of motion.  VAOPGCPREC 9-98 (Aug. 14, 
1998).  

Diagnostic Code 5284 provides a 20 percent evaluation for 
moderately severe foot injuries, and a 30 percent evaluation 
for severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  A 40 percent evaluation for foot injuries may be 
assigned if there is evidence of actual loss of use of the 
foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284, note.

The veteran's service medical records show that, in May 1954, 
he was seen for complaints of foot trouble, mainly calluses.  
His September 1967 retirement examination revealed that he 
had calluses on the right 4th and 5th toes, and on the soles 
of both feet.  Thereafter, a May 1968 VA examination report 
shows that there was some exaggeration of the longitudinal 
arches of both feet and that weight distribution was rather 
poor, with the weight falling mainly on the inner borders of 
both feet.  There was some flattening of the transverse 
arches of both feet, but no eversion or pronation of the feet 
was noted.  On the plantar aspect of the right foot, at the 
head of the 4th metatarsal bone, there was a tender 1/2-inch 
callus.  Examination of the left foot revealed plantar 
callosities which were tender over the base of the 5th 
metatarsal and base of the 3rd left metatarsal.  X-rays of 
the feet revealed mild pes planus on the right, but no 
definite pes planus on the left.  Bilateral pes planus with 
plantar callosities was diagnosed.  

At an April 1983 VA examination, the examiner noted that the 
veteran had what looked like a bilateral pes cavus deformity; 
it appeared more severe on the left than on the right.  He 
had slight hammertoe formation of the 4th and 5th digits, 
bilaterally, with non-tender corns over the dorsum of both 
5th digits.  There was some callus build up over the 1st and 
3rd metatarsals bilaterally, but they were not excessive or 
tender.  There was no evidence of plantar fasciitis or 
metatarsalgia.  Bilateral pes cavus deformity with hammertoe 
formation and corns, 5th digit, symptomatic were diagnosed.  
At an October 1984 VA examination, plantar calluses on the 
soles of both feet were diagnosed. 

Private hospital reports show that, in October 1996, the 
veteran underwent partial metatarsal head resection of the 
2nd metatarsal of each foot, and hammertoe correction of the 
5th digit of the right foot.  There were no intra-operative 
complications and the post-operative condition was 
satisfactory.

Correspondence from a private physician, dated in March 1997, 
indicates that the veteran did not have flat feet.

A May 1997 VA examination report indicates that the veteran 
was able to walk without a limp in normal shoes and exhibited 
no abnormality.  He had adequate ankle dorsiflexion of 
approximately 10 degrees bilaterally and about 65 degrees of 
plantar flexion.  Subtalar range of motion was approximately 
25 degrees; there was 15 degrees of inversion, 10 degrees of 
eversion, and motion at the metatarsophalangeal joint was 
normal.  There were no fixed hammertoe deformities.  There 
were no callosities on the dorsum of the toes.  There were 
surgical scars present on the 4th and 5th toes and the dorsum 
of the feet over the 2nd metatarsals.  X-rays of the feet 
revealed bilateral degenerative changes at the 1st and 2nd 
tarsometatarsal articulations--worse on the right than left, 
deformity at the head of the left 2nd metatarsal, and post-
resection of the right 5th middle phalanx and distal aspect 
of the proximal phalanx.  Plantar callosities of both feet 
and medial arch pain of both feet were diagnosed.

VA outpatient treatment reports, dated from May 1997 to 
October 1997, show that the veteran was treated for foot 
problems, including bilateral arch pain.

At a January 1998 VA examination, the veteran complained of 
pain in both feet.  Physical examination revealed that he 
walked with short steps, with his feet somewhat wide apart.  
He had athletic-type shoes with orthopedic inserts.  He 
pushed off poorly with each feet.  He did toe and heel 
walking with difficulty, bilaterally.  Examination of the 
feet revealed normal arches.  He did not have cavus or flat 
foot.  He had rather severe arthritis.  There had been 
correction of the hammertoe deformities.  Range of motion of 
the ankle was 20 degrees of dorsiflexion to 45 degrees of 
plantar flexion.  The impressions included bilateral 
degenerative changes at the 1st and 2nd metatarsal 
articulations, worse on the right than left, with deformity 
of the head of the 2nd metatarsal and status-post resection 
of the right 5th middle phalanx and distal aspect of the 
proximal phalanx of the small toe.

Private correspondence, hospital and treatment reports, dated 
from October 1996 to August 1999, show that, in April 1998, 
the veteran underwent surgery for correction of a hammertoe 
the left 5th digit.

In an August 1998 VA examination report, the examiner 
provided a detailed description of the veteran's history of 
foot problems.  It was noted that x-rays revealed severe 
arthrosis and degeneration at the 1st metatarsal and 2nd 
metatarsal cuneiform joints on both feet.  The examiner noted 
that the veteran had large bossing and joint mice, which were 
bone fragments and an exaggeration at that joint area.  The 
examiner noted that, looking at the veteran's feet on weight 
bearing, the veteran had a vertical calcaneal stance 
position.  He had calcaneal inversion on toe raise and could 
toe raise; he did not stand or function in the maximally 
pronated position as indicated by his ability to further 
pronate upon a one-foot balance test.  Talar declination 
angle of the left foot was 20 degrees and 21 degrees on his 
right foot (normal is 21 degrees).  Calcaneal inclination 
angle was 18 degrees bilaterally (normal is 21 degrees).  His 
1st metatarsal declination angle was 9 degrees on the left 
foot and 15 degrees on the right foot.  The examiner noted 
that none of these appeared to be exaggerated or indicative 
of a severe flat foot.  The veteran had a normal arch height; 
however, he did have extreme bossing at the metatarsal 
cuneiform joint and an exaggerated appearance at that area.  

At the August 1998 examination, the veteran complained of 
intermittent pain and aching even with his orthotics.  He 
complained that he could not stand or walk for more than a 
period of two hours without having to rest.  His heel freely 
inverted when he did a toe raise which, according to the 
examiner, meant that the veteran had adequate plantar flexory 
strength and no disruption of the posterior tibial tendon 
complex.  He walked with a wide, short gait.  Neurological 
and vascular examinations were unremarkable.  Cuticle 
examination revealed plantar calluses 2 through 4, a bit 
thicker over the 3rd metatarsal.  Bilateral, severe 
degenerative mid-foot arthritis was diagnosed.  

At an August 1999 VA examination, the impression was that the 
veteran's foot problems were first manifested as painful 
calluses on the balls of both feet.  The examiner opined that 
the veteran's hammertoe deformities were a later development 
that began to manifest subsequent to the presentation of the 
painful deformities. 

Despite the veteran's contentions to the contrary (including 
those addressed in his written statements, RO testimony, and 
Board testimony), the Board finds that the veteran's service-
connected left or right foot disability does not warrant an 
increased rating in excess of 20 percent under Diagnostic 
Code 5284.  To warrant a 30 percent evaluation under 
Diagnostic Code 5284, the medical evidence would have to 
demonstrate that the veteran has left or right foot injuries 
that are severe; however, the more recent evidence does not 
show that either of the veteran's service-connected foot 
problems is severe enough to warrant a higher rating.  

The terms "moderately severe," and "severe" as used in 
Diagnostic Code 5284 have not been defined; however, a review 
of the overall regulatory scheme suggests that the veteran's 
problems as described above do not equate to "severe" foot 
injuries.  For example, a compensable rating is not 
assignable for hammertoes unless all toes are affected.  
38 C.F.R. § 4.71a, Diagnostic Code 5282.  Additionally, a 30 
percent rating is not warranted for pes planus for a single 
foot unless there is marked pronation, extreme tenderness of 
the plantar surface, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Moreover, a 30 percent rating is not 
warranted for pes cavus for a single foot unless there is 
marked contraction of the plantar fascia with dropped 
forefoot, all toes being hammer toes, very painful 
callosities, marked varus deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  As noted above, the veteran's 
problems, are not of the same degree as those typically 
contemplated for 30 percent ratings for a single foot.  There 
is no current demonstration of claw foot, flat foot or an 
abnormal arch.  His ankle motion is essentially normal, see 
38 C.F.R. § 4.71, Plate II (defining standard ankle motion as 
to 20 degrees on dorsiflexion, and 45 degrees on plantar 
flexion), and hammertoe deformities have been corrected with 
surgery in October 1996 and in April 1998.  The Board 
determines that problems such as these are contemplated by 
the current 20 percent evaluation assigned to each foot.  In 
short, the Board finds that, because the veteran's left or 
right foot impairment is no more than moderately severe, a 
rating in excess of 20 percent for either service-connected 
foot disability is not warranted. 

In deciding that an increase is not warranted, the Board 
notes that, depending on the type of foot injury, Diagnostic 
Code 5284 may involve disability that includes limitation of 
motion, and thereby requires consideration of 38 C.F.R. §§ 
4.40 and 4.45.  VAOPGCPREC 9-98 (Aug. 14, 1998).  In the 
veteran's case, because his service-connected foot 
disabilities include degenerative arthritis, the Board finds 
that limitation of motion is implicated in the 20 percent 
rating under Diagnostic Code 5284.  Id.  (Degenerative and 
traumatic arthritis are rated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (1999), 
which specifically requires that arthritis be rated on the 
basis of limitation of motion under the appropriate codes.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003.)  While 
the veteran's feet have reportedly caused significant pain, 
it has not been shown to result in such disabling pain as to 
be productive of functional impairment which warrants 
consideration of assignment of a rating in excess of 20 
percent under the criteria of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca, 8 Vet. App. at 206-207.  "Severe" disability is, as 
noted above, the kind of problem where a 30 percent rating is 
warranted for a single foot, but only when there are 
difficulties tantamount to problems such as "extreme" 
tenderness, or "very painful" callosities.  See Diagnostic 
Codes 5276, 5278.  The veteran's problems have not been 
described in such a way.  Rather, he was able to walk without 
a limp in May 1997 and exhibited no abnormality; in August 
1998, it was noted that the pain was only intermittent.  
Indeed, he could stand or walk for as long as two hours and 
he had adequate plantar flexory strength, all of which 
suggests that his problem is not so severe as to equate to 
the kind of difficulty contemplated by the 30 percent rating.  
See discussion, supra.  Accordingly, the Board finds that the 
20 percent rating currently assigned for each foot pursuant 
to Diagnostic Code 5284 takes into account his complaints of 
pain and compensates him for it.  

The Board has also considered whether the veteran is entitled 
to compensation for other residual impairment such as a scar.  
Significantly, however, the record on appeal is devoid of 
evidence that the veteran has scarring of either foot that is 
poorly nourished, ulcerated, tender and painful, or otherwise 
symptomatic in a manner beyond that contemplated by the 
symptoms considered in the rating under Diagnostic Code 5284.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  

The Board consequently concludes that the preponderance of 
the evidence is against these claims.  (As noted above, the 
benefit-of-the-doubt doctrine does not apply where the 
preponderance of the evidence is against a claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for post-operative pes planus with 
plantar callosities, arthritis, and hammertoe formation of 
4th and 5th digits of the left foot is denied.

An increased rating for post-operative pes planus with 
plantar callosities, arthritis, and hammertoe formation of 
4th and 5th digits of the right foot is denied.


REMAND

The record shows that, by a December 1998 rating decision, 20 
percent ratings were assigned for the aforementioned foot 
disabilities, each rating being effective from July 28, 1997.  
In a written statement of September 1999, the veteran 
notified the RO that he disagreed with the effective dates 
assigned.  However, no statement of the case (SOC) addressing 
the issue was thereafter prepared.  In situations such as 
this, the Court has held that the Board should remand the 
matter to the RO for the issuance of a SOC.  See, e.g., 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

On remand, the RO should re-examine the claims for earlier 
effective dates to determine whether additional development 
or review is warranted.  If no preliminary action is 
required, or when it is completed, the RO should prepare a 
SOC in accordance with 38 C.F.R. § 19.29, unless the matter 
is resolved by granting the benefit sought, or by the 
veteran's withdrawal of the notice of disagreement.  See 
38 C.F.R. § 19.26 (1999).  If, and only if, a timely 
substantive appeal is received should the matter thereafter 
be returned to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (1999).

For the reasons stated, this issue is REMANDED to the RO for 
the following actions:

	The RO should re-examine the veteran's 
claims for earlier effective dates to 
determine whether additional development 
or review is warranted.  If no 
preliminary action is required, or when 
it is completed, the RO should prepare a 
SOC in accordance with 38 C.F.R. 
§ 19.29, unless the matter is resolved 
by granting the benefits sought on 
appeal, or by a written withdrawal by 
the veteran.  The claims for earlier 
effective dates should be certified to 
the Board for appellate review if, and 
only if, a timely substantive appeal is 
received.

No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


- 11 -


